67 So. 2d 433 (1953)
TRUSTEES OF INTERNAL IMPROVEMENT FUND
v.
BASS.
Supreme Court of Florida, Division A.
October 6, 1953.
Richard W. Ervin, Atty. Gen., Fred M. Burns, Asst. Atty. Gen., and John D. Moriarty, Sp. Asst. Atty. Gen., for appellant.
Frank E. Bryant, Miami, for appellee.
TERRELL, Justice.
This is a suit in ejectment by the Trustees of the Internal Improvement Fund to recover possession of the Southeast quarter of the Southeast quarter of Section 34, Township 33, South, Range 29 East, located in Highlands County, Florida. A motion to dismiss the complaint was granted and the plaintiff appealed.
It is admitted that the lands in question were granted to the State under the Swamp Land Grant Act of 1850, 9 Stat. 519, and that they have not been sold by the state, but that in 1907, the Tax Assessor of Desoto County placed them on the tax rolls for taxes of that year, that they were sold for delinquent taxes in 1908, and that they were purchased by one Wiley Saules pursuant to the Murphy Act, Chapter 18296, Acts of 1937, F.S.A. § 192.35 et seq. The present owner, Roscoe Bass, purchased them from Saules in 1941, is now in possession of them, has placed a fence around them, has improved them in other respects and has paid the taxes each year since he purchased them.
In its inception the tax assessment was not authorized by law and had it been moved against promptly might have been set aside, but the present owner has been in possession more than eleven years under a deed issued by the State. Under such a state of facts, even if his title is not good by adverse possession, the State is estopped *434 to question it. Daniell v. Sherrill, Fla., 48 So. 2d 736, 23 A.L.R. 2d 1410.
The judgment appealed from is affirmed on authority of the last cited case.
Affirmed.
ROBERTS, C.J., and SEBRING and MATHEWS, JJ., concur.